DETAILED ACTION
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Durelli, Reg. No. 74,882, on 1 September 2022.

The application has been amended as follows: 
Claims 1-4, 6-9, and 21 are canceled.  

DETAILED ACTION
Allowable Subject Matter
2.	Claims 10, 12-20, and 22 (renumbered as claims 1-11) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 10, 12-20, and 22 are allowed.  
Neither Hwang nor Yang, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “wherein the step of initiating a capture sequence of the first device is accomplished by providing a single activation input by a user of the first device; wherein the step of sending, by the first device, the associated data to the second device comprises providing a single send input by the user of the first device; and wherein no input is necessary to be provided by the user to the first device between providing the single activation input and providing the single send input by the user to send the associated data to the second device.” as recited in claim 10 and similarly recited in claim 18, over any of the prior art of record, alone or in combination.  Claims 12-17 and 22 depend on claim 10, and claims 19-20 depend on claim 18, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645